DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Figures 4 and 7, Paragraph [0050, 0065]: includes a vessel detecting sensor 20 with lead pins 408a, 408b, and 408c located within a notch, respectively; and conductive wires 42a and 42b of the temperature sensor 402 pass through a center hole.
	Species B: Figure 5, Paragraph [0058]: includes a vessel detecting sensor 20 with lead pins 408c, and a coil withdrawal unit 430 having a hole shape and configured to withdraw the sensing coil 44 wound on the first outer surface 406a to the outside of the body 406 may be formed on one side surface which comes into contact with the second outer surface 406b of the body 406.
	Species C: Figure 6, Paragraph [0059]: includes a vessel detecting sensor 20 with lead pins 408c, and a coil withdrawal unit 432 having a indent shape on the surface of a lead pin connection region 436 and configured to withdraw the sensing coil 44 wound on the first outer surface 406a to the outside of the body 406 may be formed on the second outer surface 406b of the body 406.
Species D: Figure 8, Paragraph [0066, 0075]: includes a vessel detecting sensor 20 with lead pins 408a, 408b, and 408c; 408b and 408c each with first pads 610a and 

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species; i.e. the specific structures and shapes of the pan; in addition, these species as disclosed in the specification are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 11 are generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Species A does not require search of a vessel detecting sensor 20 with lead pins 408c, and a coil withdrawal unit 430 having a through hole shape and configured to withdraw the sensing coil 44 wound on the first outer surface 406a to the outside of the body 406 may be formed on one side surface which comes into contact with the second outer surface 406b of the body 406.; Species B does not require search of a vessel detecting sensor 20 with lead pins 408c, and a indent shape on the surface of a lead pin connection region 436 and configured to withdraw the sensing coil 44 wound on the first outer surface 406a to the outside of the body 406 may be formed on the second outer surface 406b of the body 406; Species C does not require search of a vessel detecting sensor 20 with lead pins 408a, 408b, and 408c; 408b and 408c each with first pads 610a and 610b are formed on peripheries of a first lead hole 412a and a second lead hole 412b formed in the substrate 410, respectively. Also, the first pads 610a and 610b are electrically connected to second pads 612a and 612b formed on the substrate 410, respectively; Species D does not require search of a vessel detecting sensor 20 with lead pins 408a, 408b, and 408c located within a notch, respectively; and conductive wires 42a and 42b of the temperature sensor 402 pass through a center hole. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);

(e) the inventions are likely to raise difference non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

A telephone call was made to David Nelson (#47818) at 571-237-0872 on Oct. 19, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor DANA ROSSsupervisor Ibrahime Abraham can be reached on 571/270-5569571/270-5954.  

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761